Name: Commission Regulation (EEC) No 1958/91 of 21 June 1991 amending Regulation (EEC) No 1871/87 laying down detailed rules for implementing Council Regulation (EEC) No 4028/86 as regards schemes to encourage exploratory fishing
 Type: Regulation
 Subject Matter: cooperation policy;  financing and investment;  fisheries
 Date Published: nan

 8 : 7 . 91 Official Journal of the European Communities No L 181 /53 COMMISSION REGULATION (EEC) No 1958/91 of 21 June 1991 amending Regulation (EEC) No 1871/87 laying down detailed rules for implementing Council Regulation (EEC) No 4028/86 as regards schemes to encourage exploratory fishing THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Regulation (EEC) No 4028/86 of 18 December 1986 on Community measures to improve and adapt structures in the fisheries and aquaculture sector ('), as amended by Regulation (EEC) No 3944/90 (1), and in particular Articles 15 (2) and 16 (2) thereof, "Whereas Regulation (EEC) No 1871 /87 (3) lays down detailed rules for implementing Title V of Regulation (EEC) No 4028/86 on exploratory fishing; Whereas the encouragement of exploratory fishing is intended to bring about innovative information about fishing methods, fishing gear, fishing zones or fish species with a view to assessing the profitability of regular, long-term exploitation of fishery resources ; Whereas changes made to the said Title V by the recent amendment to Regulation (EEC) No 4028/86 make it necessary in turn to amend Regulation (EEC) No 1871 /87 ; Whereas applications for Community assistance are to be submitted via the competent authorities of the Member State concerned; whereas those authorities should examine applications in order to convey their opinion to the Commission; Whereas the Commission must have access to sufficient information to enable it to take a decision as to the substance; Whereas the measures provided for in this Regulation are in accordance with the opinion of the Standing Committee or the Fishing Industry, HAS ADOPTED THIS REGULATION: Article 1 Regulation (EEC) No 1871 /87 is hereby amended as follows : 1 . Paragraphs 2 and 3 of Article 2 are replaced by the following : *2 . Part A of Annex II shall be submitted to the Commission in duplicate. Part B shall be retained by the competent national authorities of the Member State concerned. 3 . The Member State concerned shall examine the information contained in Part B of Annex II and shall notify the Commission of the result pf that exam ­ ination in accordance with paragraph 1 of Part A of Annex II. It shall at the same time specify the criteria which it applies for the selection of projects and for the granting of its financial contribution, as provided for in paragraph 13 of Part A of Annex II. 4 . Applications as referred to in paragraph 1 shall be recorded on the day when they are received by the Commission.' 2 . Annexes II, III and IV are replaced in accordance with the Annex to this Regulation. Article 2 This Regulation shall enter into force on the day of its publication in the Official Journal of the European Communities. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 21 June 1991 . For the Commission Manuel MARlN Vice-president (l) OJ No L 376, 31 . 12 . 1986, p. 7 . ' (2) OJ No L 380, 31 . 12 . 1990, p. 1 . ( ») OJ No L 180, 3 . 7. 1987, p. 1 . class="page"> 8 . 7 . 91 Official Journal of the European Communities No L 181 /55 ANNEX 'ANNEX II PART A (To be transmitted by the Member State to the Commission) EXPLORATORY FISHING VOYAGE Member State : Date of recorded receipt atthe Commission ¢ Project No (To be completed by the Commission) PROJECT FOR AN EXPLORATORY FISHING VOYAGE (To be completed by the Member State in duplicate) As regards the project for an exploratory fishing voyage submitted by (l) having its head office at : The public body entitled : hereby certifies that : 1 . the Member State has given its approval ; 2 . the project relates to fishing operations for commercial purposes in the zone designated as (l): vessel(s) measuring over 18 metres in length between perpendiculars, to be carried out in (J) (successive) voyage(s)by in that zone with a view to the exploitation of fishery resources, involving fishing methods, fishing gear, fishing zones or fish species novel for the Community; No L 181 /56 Official Journal of the European Communities 8 . 7. 91 3 . the project relates to fishing operations lasting a minimum of 60 days per year and vessel and comprising one or more trips and up to a maximum of 220 days ; 4 . the departure of the . . . vessel(s) from is scheduled for o The end of the voyage in is scheduled for: C) The duration of the voyage is scheduled for : days o The vessel(s) is (are) registered in the Community fishing fleet register pursuant to Regulation (EEC) No 163/89 (s); 5 . the project provides that (6) will be present on board (7) . . . approved scientific observers(s) will participate in the preparation of the voyage and in the processing of te results obtained (') 6; the necessary fishing authorizations and official notices have been issued ; 7 . the objective is compatible with the guidelines laid down periodically by the Commission, the most recent ones dating from 21 Juni 1991 ; 8 . the prdject is submitted to the Commission with a view to obtaining an incentive premium, (National currency) (Net of VAT is reclaimable)' amounting to (or 40% of the total eligible cost): for one or several voyages the total cost of which to : 9. the national financial contribution will be aw'arded by the competent authorities The total amount being : or % of the eligible cost and hereby states that : 8 . 7 . 91 Official Journal of the European Communities No L 181 /57 10. the said national financial contribution (') will be adjusted if necessary so that, at the time of payment, it does not exceed the limits specified in Article 15 ( 1 ) of Regulation (EEC) No 4028/86, modified by Regulation (EEC) No 3944/90 (l0), as a percentage of the eligible voyage costs taken into consideration for the granting of the incentive premium ; YES YES YES YES NO NO NO NO 1 1 . the voyage(s) will be organized (").  by a single shipowner  by several shipowners in partnership  by one or more shipowners in partnership with one or more processing or marketing concerns under the terms of a written contract between the parties 12. the VAT arrangements applicable to the project concerned are as follows :  VAT totally reclaimable  VAT partly reclaimable ,  VAT not reclaimable  exemption from VAT YES YES YES YES NO NO NO NO Comments ( ) : 13 . the criteria used for the selection of this project and for his financial participation were the following ("): 14. the general description of this project is summarized in the Annex ("); No L 181 /58 Official Journal of the European Communities 8 . 7 . 91 15. the public authority or body responsible for forwarding the supporting documents is the following : Department to be contacted : Telephone No : Person responsible : Telex : Date : Signature : Stamp of the official body (') Give the name of the main applicant, the latter being the natural or legal person with final responsibility for the financial cost of implementing the project. O Specify the ICES or NAFO division . For other zones, give the name used by the competent national and/or international authorities. If several zones are covered, specify the geographical limits thereof by reference to a nautical chart enclosed with the application. (J) Specify the number in question. (4) Specify for each voyage. (') OJ No L 20, 25 . 1 . 1989, p. 5 . (') Delete if not applicable. (') Specify the number of scientific observers on board. (*) Name or business name of the scientific body responsible for supervision. C) "National financial contribution' means any financial assitance provided for the project from government funds or from other public bodies. (,0) OJ No L 380, 31 . 12. 1990, p. 1 . (") Tick the appropriate box. (") If the VAT arrangements applicable to the project differ from one type of investment to another, they must be specified in each case . (") (Important) Specify the selection criteria with the evaluation of each criterium and if the applicants have already received Community aid for an exploratory fishing voyage. (") Specify the name and registration number of the vessel(s), the previous activities of the vessel(s), the necessity of redeployment of the vessel(s) and the aspects of fishing methods, fishing gear, fishing zone or fishing species novel for the Community. 8 . 7 . 91 Official Journal of the European Communities No L 181 /59 PART B PROJECT FOR AN EXPLORATORY FISHING VOYAGE (To be transmitted by the applicant to the Member State) AID APPLICATION (In the case of each project, to be completed by the applicant in duplicate, either by typewriter or in block letters) Project relating to : Exploratory fishing voyage(s) (l) to the fishing zone o to be undertaken by . . . vessel(s), the departure of which from : is scheduled for : o o The end of the voyage in : is scheduled for o The duration of the voyage : ... is scheduled for days 0) The undersigned hereby provide the Member State with the following information and undertake to provide, if so requested by the Commission, any additional information which the latter may consider necessary for examining the abovementioned project for the purposes of granting an incentive premium. The undersigned hereby declare that they have taken note of Council Regulations (EEC) No 4028/86 ('), (EEC) No 3944/90 (*) and of Commission Regulation (EEC) No 1958/91 (') and undertake to comply with all the relevant provisions thereof, and in particular those relating to the voyage report. Done on . at Signature(s) of the scientific(s) observer(s): Signature(s) of the applicant(s): (*) Specify the number of voyages planned . O Specify the ICES or NAFO divisions . For other maritime areas, give the names used by the competent national and/or international authorities. If several zones are covered, specify the geographical limits thereof by reference to nautical chart enclosed with the application. (J) NB (very important): The date on which the Commission receives the project and which is shown on the acknowledgement of receipt sent to the applicant and to the Member State constitutes a reference date for the eligibility of the project. Article 3 of Regulation (EEC) No 1871 /87 stipulates that voyages may not begin until after the said date of receipt. (4) Specify for each voyage, in the sense of Article 3 of Regulation (EEC) No 1871 /87 . O OJ No L 376, 31 . 12 . 1986, p. 7. (') OJ No L 380, 31 . 12. 1990, p. 1 . O OJ No L 181 , 8 . 7 . 1991 , p. 53 . No L 181 /60 Official Journal of the European Communities 8 . 7 . 91 1 . IDENTIFICATION OF APPLICANT(S) 1 1.1 Applicant (2)  Name or business name :  Street and number or post office box (3):  Postal code and locality  Telephone number : ... Telex :  Main activity of applicant :  Legal form :  Date of establishment (only for companies): 1.2 Producer's organizaiton, cooperative or other body (if any) representing the applicant (4)  Business name :  Street and number or post office box :  Postal code and locality :  Telephone number : Telex :  Person to be consulted :  Legal form : 1.3 Applicant's bank or body through which payments are made  Name or business name :  Agency or branch :  Street and number or post office box :  Postal code and locality:  Applicant's account number with this body ('): 1.4 Has the applicant (or any of the applicants) for this project already received Community aid for an exploratory fishing voyage ? YES NO If yes, state the name of the applicant and the number and year of the project as shown in the decision whereby aid was granted. Project No : Project No : 8 . 7. 91 Official Journal of the European Communities No L 181/61 1.5 . Owner(s) (to be completed for each owner participating in the project)  Name or business name :  Complete address, including telephone and telex numbers :  Legal form :  Previous activities : 1.6 Other economic operator(s) (to be completed for each operator participating in the project)  Name or business name :  Complete address, including telephone and telex numbers :  Legal form :  Previous activities : 1.7 Relationship between parties  Outline briefly the significant points for an assessment of the contributions to be made, the the reponsibilities to be borne and the risks to be incurred by each of the parties.  Enclose any supporting document(s) (written contract between the parties). Scientific observer (')1.8 Not on board On board  Name of supervisory body :  Name and title of person responsible for mission :  Address :  Status :  Specialization : . ( ») jf any additional information or supporting documents are enclosed with the application, the box alongside the relevant heading must be ticked and the attached documents must be filed ana numbered in the same order. 1 (') The applicant is the natural or legal person with final responsibility for the financial cost of implementing the project. If there are several applicants, their surnames and first names must be listed, beginning with the applicant bearing most responsibility. (J) (Very important): Give only one address, even if several applicants are participating in the project. (4) If the applicant deems it necessary to name a representative, the latter shall be considered as empowered to receive and to forward the correspondence relating to the examination of the project. (') (Very important): If several applicants are participating in the project, give the number of a single account opened in their name. (') Tick the appropriate box. No L 181 /62 Official Journal of the European Communities 8 . 7 . 91 2. IDENTIFICATION OF THE VESSEL (To be completed for each vessel) 2.1 Administrative particulars Name of vessel (in block letters): Call sign : Registration number : Port of registry: Customary port of operations : .. Type of vessel (ISSCFV code): .. 2.2 ...... m tonnes ... kw Technical particulars Length (between perpendiculars): Gross registered tonnage : Engine power : .. Capacity of hold : Accommodation : Date of commissioning : m3 person(s) Elektronic equipment Description Radar Position finding Navigator Weather forecasting Transmitter/receiver Echo sounder Sonar Other 2.3 Ownership of the vessel NOIs the vessel chartered ? YES If yes, give the name of the charterer : Owner(s): 2.4 Specify if the vessel needs special adaptations to be operational for the voyage : 8 . 7. 91 Official Journal of the European Communities No L 181 /63 3. PREVIOUS ACTIVITIES OF THE VESSEL 3.1 Previous activities of the vessel(s) (to be completed for each vessel)  Name of vessel :  Usual area of activities ('):  Most recent area of activities (') : from to . . / . . /  Type of fishing usually practised (a):  Fishing gear generally used (J): 3.2 Main species caught and average landings during the year preceeding the submission of this application: Species Quantities Presentation of landings (*) Initial sale (ports of landing)Caught Landed  ( ») Specify whether the products were processed and, if so, in what form (frozen, deep-frozen, packaged, prepared, etc.) or whether they werelanded as fresh products. Any comments (summary of activities): (') Specify the ICES or NAFO divisions. For other maritime areas, give the names used by the competent national or international authorities. (*) Enter the code corresponding to the vessel's principal activity, in accordance with the International Standard Statistical Classification of Fishing Vessels (ISSCFV). (') Enter the appropriate code, in accordance with the Internauonal Standard Statistical Classification of Fishing Gear (ISSCFG). No L 181 /64 Official Journal of the European Communities 8 . 7 . 91 4. OBJECTIVES OF THE EXPLORATORY FISHING VOYAGE 4.1 Identification of fishing zone(s) Geographical definition Enter the code for the main zone of activities (') and enclose a copy of the nautical chart covering the said zone, references being provided by the applicant where necessary: 4.1.1 Note: The Commission grants Community financial aid only to projects involving exploratory fishing voyages carried out :  in waters falling within the sovereignty or jurisdiction of a Member State, and waters adjacent to the territory of Member States where no provisions of the Community legislation on fishing are applicable, or  in waters falling within the sovereignty or jurisdiction of a third country with which the Community has not concluded a fisheries' agreement but maintains relations, or  in waters falling within the sovereignty or jurisdiction of a third country with which the Communipr has concluded a fisheries' agreement if this project cannot benefit from other Community aid with the same objective within the framework of the common fishery policy, or  in waters which do not fall within the sovereignty or jurisdiction of any State, in so far as such operations do not involve the catching of species subject to a quota assigned to the Community. 4.1.2 Access to the fishing zone(s ) Where appropriate, describe die situation as regards access to the fishing zone(s). Important note : Where legal fishing authorizations have to be granted for fishing operations, the present applicant(s):  hereby certifies/certify that the legal authorizations have been issued,  enclose(s) herewith copies of the supporting documents . 4.1.3 Meterological situation Data on the weather conditions usually encountered in the zone. 4.2 State of resources 8.7.91 Official Journal of the European Communities No L 181 /65 4.2.1 Present state of resources Please specify : Source " &lt;a) Fishable species Estimate of stocks (MSY in tonnes) Possible and/or authorized fishing period (*) Specify the sources of information Any comments should be attached hereto,. Present state of fishing (2) If fished, specify the volume : 4.2.2 FISHED NOT FISHED Flag flown by the vessel(s) operating in the zone Type of vessel &lt;a&gt; Period of activity Species Present level of fishing 0 ») &gt; (a) Use the code employed for the International Standard Statistical Classification of Fishing Vessels (ISSCFV) (b) State whether fishing of the species concerned is : nul, light, average, heavy or excessive 4.2.3 Special conditions for fishing YES NO If yes, specify the conditions (mesh size, fishing season, . . .) 4.2.4 Logistics (a) Port facilities (description and assessment of existing facilities); (b) Other infrastructures (air links, communications, . . .). V No L 181/66 Official Journal of the European Communities 8 . 7 . 91 4.3 ¦.3.1 Identification of the technical-commercial objectives and of the fishing plan Technical objectives Catch forecasts For each voyage, complete the following table, estimating the average catches of the target species : VOYAGE No . . . &lt; ») FROM ../../ TO Name of vessel Number of trips Commercial species targeted Catches/day (tonnes) Number of fishing day Fishing gear method Any comments should be annexed hereto. ¦.3.2 Commercial objectives Forecasts for landings/transhipments and marketing For each voyage and for all vessels concerned, complete the following table where possible : VOYAGE No . . . (5) FROM . ./. ./.... TO . ./. ./.... \ Landing/transhipment Marketing Forecast of catches of Volume (tonnes) Presentation &lt;a&gt; Processing 0 ») Consumer market(s) (country) EC countries Non-EC countries &lt; (a) State whether products are landed fresh or processed on board (frozen, deep-frozen, prepared, packaged, etc.) and specify the presentation (gutted, without head, filleted or whole). (b) Specify the type of onshore processing, if any. Comments (enclose a market study if available). 8 . 7 . 91 Official Journal of the European Communities No L 181 /67 4.3.3 Identification of fishing plan Using the following model, state for each voyage and for each trip the planned activities of the vessel(s). VOYAGE No . . . FROM TO Departure (a) Return (*) Rest period(s) Name of vessel Trip number Fishingzone Number of . days of fisningPort Date Port Date Port Duration (a) Within the meaning of Article 3 of Commission Regulation (EEC) No 1871/87 (OJ L No 180, 3 . 7. 1987, p. 1 ). (') Specify the ICES or NAFO divisions. For other maritime areas, give the name used by the competent national or international authorities. (') Tick the appropriate box. (') If the project covers several exploratory fishing voyages, classify the latter in numerical order. This order must be followed throughout the project. On the other hand, if the project compnses only one exploratory fishing voyage, enter the number 0. No L 181 /68 Official Journal of the European Communities 8 . 7 . 91 5. FINANCIAL ESTIMATES FOR THE VOYAGE(S) 5.1 Provisional operating account(s) Complete the provisional operating accounts) : Name of vessel : VOYAGE No FROM TO THE TOTAL NUMBER OF DAYS AT SEA BEING : ____ (      ) \ Amounts \ Including tax Net of VAT if reclaimable 1 . Operating costs  Stores  Upkeep/maintenance 2. Crewing costs  Wages  Social security contributions  Allowances/premiums 3 . Voyage-related costs  Fishing materials  Consumable fishing gear - Packaging  Port dues and charges  Unloading costs  Freight costs  Storage costs 4 . Scientific costs  Wages  Other 5.1 . Licence costs (') 6.1 . Insurance (l) 7.1 . Financial costs (*) 8.1 . Depreciation (') 9.1 . Other (l) Total eligible costs Total non-eligible costs, including : 5.2 . Licence costs (') 7.2 . Financial costs (') 8.2 . Depreciation (*) 9.2 . Miscellaneous TOTAL COSTS Products : 1 . Sales 2 . Subsidies TOTAL RECEIPTS BALANCE e.....ee.......eee..... ¢ ¢ ¢ ¢ ¢.......esessessee..seeeeeee. (') In accordance with Annex I to Commission Regulation (EEC) No 1871/87 (JO No L 180, 3 . 7. 1987, p. 1 ). Attach hereto any comments relating to the various items in order to justify the indicated amounts. 8 . 7. 91 Official Journal of the European Communities No L 181/69 5.2 Summary of expenditure relating to the voyage(s) On the basis of the information provided under point 5.1 , please complete the following provisional table, using one line per vessel and per voyage. &lt; Eligible costs (in national currency) (net of VAT if reclaimable)Name of vessel ( 1) Voyage number (2) Number of days at sea &lt;3) Per day at seaTotal (4) 5) - (4 : 3 No L 181 /70 Official Journal of the European Communities 8 . 7. 91 6. GENERAL DESCRIPTION OF THE PROJECT (To be completed for each vessel) A brief descriptive significant report (not longer than two pages, even if handwritten) containing the following information must be attached : 1 . The applicant's comments on the structural situation of the fleet in the area where his vessel has fished during the last two years, in particular outlining the necessity of redeoployment of the vessel. 2 . The advantages expected from this scheduled exploratory fishing voyage, in particular outlining the aspects of fishing methods or fishing gear, or fishing zone or fish species novel for the Community. 3 . The descriptive report should particularly incorporate the information given under item 3 (Previous activities of the vessel) and 4 (Objectives of the exploratory fishing voyage).' 8 . 7. 91 Official Journal of the European Communities No L 181 /71 ANNEX II 'ANNEX III EXPLORATORY FISHING VOYAGE Member State : Date of recorded receiptat the Commission : Project No (To be completed by the Commission) VOYAGE REPORT (To be sent to the Commission of the European Communities, Directorate-General for Fisheries, 200 rue de la Loi, B-1049 Brussels) (For each report, to be completed in duplicate by the applicant in typescript or in block capitals) Project No (l) Voyage No (l) by vessels to the following zone(s) (*): leaving from (4) : on and returning to (4): on C) as part of the project for an exploratory fishing voyage submitted to the Commission on (*) :  The purpose of this report is to inform the Commission of all operations relating to the abovementioned voyage and to justify any changes to the original project. No L 181/72 Official Journal of the European Communities 8. 7. 91  The undersigned hereby declare that they have taken note of Council Regulation (EEC) No 4028/86 O, and in particular Article 17 thereof, Regulation (EEC) No 1871/87 (') and Regulation (EEC) No 1958/91 (*).  The undersigned certify on their honour that the information in this document and the annexes hereto is accurate. Done on at Signature(s) of the scientific observcr(s): Signature(s) of the applicants): ( ») Insert the number of the project given on the acknowledgement of receipt sent by the Commission on receipt of the abovementioned project. ( ») insert the voyage number originally used in the project sent to the Commission. If the project comprised only one exploratory fishing voyage, please insert die number 0. (&gt;) Specify the ICES or NAFO divisions. For other maritime areas, use the names employed by the competent national and/or international authorities. If several areas are covered, specify the geographical limits thereof by reference to a nautical chart enclosed herewith. (4) Within the meaning of Article 3 of Regulation (EEC) No 1871/87 (OJ No L 180, 3. 7 . 1987, p. 1). (') Affl:This report must be received within five months of the date on which the voyage ends. (*) Insert the date on 'which the abovementioned project was recorded as received by the Commission. O OJ No L 376, 31 . 12 . 1986, p. 7. O OJNoL 180,3.7. 1987, p. 1 . O OJ No L 181 , 8 . 7. 1991 , p. 53. 8 . 7 . 91 Official Journal of the European Communities No L 181/73 1 . IDENTIFICATION OF APPLICANT(S) o 1.1 Applicant (*)  Name or business name :  Street and number or post office box ( ®) :  Postal code and locality :  Telephone number : Telex :  Main activity of applicant : . .  Legal form :  Date of establishment (only for companies) : 1.2 Producers' organization, cooperative or other body (if any) representing the applicant (4)  Business name :  Street and number or post office box :  Postal code and locality:  Telephone number : Telex :  Person to be consulted :  Legal form : 1.3 Applicant's bank or body through which payments are made  Name or business name : -  Agency or branch :  Street and number or post office bo,x :  Postal code and locality :  Applicant's account number with this body (*) : (') If any additional information is enclosed with the application, the box alongside the relevant heading must be ticked and the attached documents must be filed and numbered in the same order. (a) The applicant is the natural or legal person with final responsibility for the financial cost of implementing the project. If there are several applicants, their surnames and first names must be listed, beginning with the applicant bearing most responsibility. (J) (Very important): Give the address, even if several applicants are participating in the project. (4) If the applicant deems it necessary to name a representative, the latter shall be considered as empowered to receive and to forward the correspondence relating to the examination of the project. ( ¢) (Very important): If several applicants are participating in the projedt, give the number of a single account opened in their name. No L 181 /74 Official Journal of the European Communities 8 . 7. 91 2. GENERAL INFORMATION ON THE FISHING ZONE(S) 2.1 Geographical situation Specify and describe the areas fished and state the fishing conditions. Conditions of access Outline the conditions governing access to fish stocks, and in particular those laid down by the competent authorities. 2.2 3. INFORMATION RELATING TO THE VOYAGE Enclose the daily record of fishing operations as shown in the model at page 77 and copies of the European Communities' landing/ transhipment declarations (Commission Regulation (EEC) No 2807/83 (')). The fishing operations during the abovementioned voyage may be summarized as follows : 3.1 Fishing (a) Complete the attached Table 3.1A (b) List all specific and technical operations relating to the abovementioned voyage, and in particular concerning :  the species caught, stored and, where appropriate, sampled and discarded (qualitative and quantitative assessments),  the gear and techniques employed,  the vessel(s) engaged in fishing,  logistics (description of arrangements for taking on stores and land-based facilities for unloading, storage and communi ­ cations). ' 3.2 Processing/marketing  Complete the attached Table 3.2A.  Comments, if any. C) OJ No L 276, 10. 10. 1983, p. 1 . 3. 1A Su m m ar y tab le of fis hi ng op er ati on s an d ca tch es Ca tch es (e xp re ss ed in to nn es ) H ou rly yi eld s Fi sh in g tim e (in ho ur s) Co m m on na m e of th e sp ec ies ca ug ht (* ) Sc ie nt ifi c na m e Fi sh ing zo ne 0 » ) Fi sh in g ge ar us ed (c ) K ep to n bo ar d (2 ) D is ca rd ed (3 ) T ot al (4 ) - (2 ) + (3 ) (1 (5 ) - (4 ) :( 1) Co m m er ci al sp ec ies 8.7.91 Official Journal of the European Communities No L 181 /75 Se co nd ar y sp ec ies T O T A L C A T C H (a) Un de rli ne th e ta rg et sp ec ies . (b) Ge og rap hic al lim its by ref ere nc et o na uti ca lc ha rt en clo se d he rew ith . (c) In se rt th ec od el ett ers us ed in th e In ter na tio na lS tan da rd St ati sti ca lC las sif ica tio n of Fi sh ing Ge ar (IS SC FG ). 3. 2A Su m m ar y tab le of lan din gs /t ra ns hi pm en ts La nd in gs /T ra ns hi pm en ts Sa le s De sti na tio n of lan di ng s Re al w ei gh t (k g) C on ve rs io n co ef fi ci en t Li ve we ig ht (k g) Na m e of sp ec ies Pr es en ta tio n of pr od uc ts (* ) Pr ice pe r kg (N at io na lc ur re nc y) W T ot al va lu e of lan di ng s (N at io na l cu rre nc y) Ty pe of fin al pr oc es sin g ( ¢&gt; ) Co ns um er m ar ke t(s ) (C ou nt ry ) (1 ) (2 ) (3 ) - (2 ) x (1 ) (5 ) - (4 X (1 ) No L 181 /76 Official Journal of the European Communities 8 . 7. 91 (a) Fo llo w the ins tru cti on sc on ce rn ing the Eu ro pe an Co mm un iti es lan din g/ tra ns hip me nt de cla rat ion :G UT fo rg utt ing ,H EA D fo rh ea din g, FI LL ET fo rf ill eti ng ,W HO LE fo rw ho le fis h. (b) St ate wh eth er th ep ro du cts wi ll be co ns um ed in th ef res h or pr oc es se d sta te an d, in th e lat ter ca se ,i nw ha tf or m (fr oz en /d ee p- fro ze n/ pr es erv ed /p re pa re d/ sm ok ed /s alt ed /d rie d/ oil /fl ou r/o th er) . D A IL Y R E C O R D O F F IS H IN G O P E R A T IO N S D U R IN G E X P L O R A T O R Y F IS H IN G V O Y A G E S N am e of ve ss el : Ca ll sig n: D at e : A re a of ac tiv iti es : T im e to w be ga n (G M T) T im e to w fin is he d (G M T) H ou rs fi sh ed Po si tio n at st ar t of to w Ty pe of ge ar (* ) N um be r of n e ts o r lin es us ed M es h si ze Ca tch by sp ec ies (k ilo gr am s liv e- we ig ht) L at itu de Lo ng itu de N A FO / IC E S di vi si on ke pt di sc ar de d ke pt di sc ar de d ¢ ke pt di sc ar de d ke pt di sc ar de d ke pt di sc ar de d Su b- to tal fo r da y ke pt di sc ar de d To ta lf or tri p ke pt di sc ar de d 8 . 7, 91 Official Journal of the European Communities No L 181/77 Ro un d we ig ht (k ilo gr am s-l ive we igh t) pr oc es se d to da y fo rh um an co ns um pti on Ro un d we ig ht (k ilo gr am s-l ive we ig ht) pr oc es se d to da y fo rr ed uc tio n T O T A L Re m ar ks (?) (a) En ter th e ap pr op ria te IS SC FG co de . (b) W he re ap pr op ria te, sta te wh eth er tec hn ica la nd sc ien tif ic ob se rv ati on sw ere ma de du rin g th e da y.' class="page"> V 8 . 7 . 91 Official Journal of the European Communities No L 181 /79 ANNEX III iNNEX IV APPLICATION FOR PAYMENT IN RESPECT OF AN EXPLORATORY FISHING VOYAGE (To be completed by Member State in duplicate) Project No (') As regards the project for an exploratory fishing voyage submitted by (2): having its head office at : .. The public body entitled : hereby certifies that : 1 . The abovementioned voyage took the form shown in the attached Summary Table I. If not, specify the type of variation : 2 . On the basis of the eligible costs relating directly to the abovementioned voyage and listed in the attached Summary Table II, the national financial contribution granted by the competent authorities  and totalling :  or . . . . °/o of the total eligible real costs which amounted to :  was paid on . . / . . / to account No : the Community contribution requested is : or 40 °/o of the total eligible real costs. . The following controls have been made, in conformity with the procedures which have been previously communicated :  accounting control on expenditure,  control of eligibility. Date, location, objectives and results : And hereby confirms that : 1 . The applicant(s) have forwarded a duly completed voyage report, providing separate justification for any substantial changes to the project. The said national financial contribution will be adjusted if necessary so that, at the time of payment, it does not exceed the maximum level specified in Article 15 ( 1 ) of Council Regulation (EEC) No 4028/86 (J), as amended by Regulation (EEC) No 3944/90 (*), as a percentage of the eligible voyage costs taken into consideration for the granting of the incentive premium. No L 181/80 Official Journal of the European Communities 8 . 7. 91 2. The public authority or body responsible for forwarding the supporting documents is the following : Department to be contacted : Telephone No : Person responsible : Telex : Date : . Signature : Stamp of the official body (') Enter the project number shown on the acknowledgement of receipt sent out by the Commission when the aid application was recorded. (J) Enter the name of the main applicant. (5) OJ No L 376, 31 . 12 . 1986 , p. 7. (4) OJ No L 380, 31 . 12. 1990 , p. 1 . S U M M A R Y T A B L E I N am e of ve ss el re gi str at io n De pa rtu re fro m 0 R et ur n to 0) M ain fis hi ng zo ne N o of da ys at se a El igi ble ex pe nd itu re To ta le xp en di tu re Pl an ne d A ct ua l P la nn ed A ct ua l Pl an ne d A ct ua l \ ' \ - i 8 . 7. 91 Official Journal of the European Communities No L 181 /81 (') In ac co rd an ce wi th Co m m iss io n Re gu lat io n (E EC )N o 18 71 /8 7 (O J N o L 18 0, 3. 7. 19 87 ,p .1 ). No L 181 /82 Official Journal of the European Communities 8 . 7 . 91 SUMMARY TABLE II NB: Amounts must be expressed in national currency and net of reclaimable VAT. Name of vessel : , VOYAGE No FROM . ./. TO . ./. ./. I Expenditure \ Planned Actual 1 . Operating costs  Stores  Upkeep/maintenance 2. Crewing costs ¢r- Wages  Social security contributions  Allowances/premiums 3. Voyage-related costs  Fishing materials  Consumable fishing gear  Packaging  Port dues and charges  Unloading costs  Freight costs  Storage costs 4 . Scientific costs  Wages  Other 5.1 . Licence costs (l) 6.1 . Insurance (') 7.1 . Financial costs (') 8.1 . Depreciation (*) 9.1 . Other C) Total eligible costs Total non-eligible costs, including : 5.2 . Licence costs (') 7.2 . Financial costs 0) 8.2 . Depreciation (l) 9.2 . Miscellaneous TOTAL COSTS ............................................................. ] Products : 1 . Sales 2 . Subsidies TOTAL RECEIPTS BALANCE (l) In accordance with Annex I to Commission Regulation (EEC) No 1871/87 (OJ No L 180, 3 . 7 . 1987, p. 1 ). Attach hereto any comments relating to the various items.'